                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                    NO. 19-cr-201(2) (PAM/DTS)

      Plaintiff,

v.                                                    ORDER

Manuel Rodrigo Acevedo,

     Defendant.
______________________________________________________________________

      This matter is before the Court on Defendant Manuel Rodrigo Acevedo’s non-

dispositive Motion to Disclose and Make Informant Available to Interview (Dkt. No. 51).

On the record before the Court, no such informant was used in this case as it relates to

Defendant Acevedo.

      The Court, being duly advised in the premises, upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that Defendant’s Motion to Disclose and Make

Informant Available to Interview [Dkt. No. 51] is DENIED.



Dated: December 9, 2019

                                        s/ David T. Schultz
                                        DAVID T. SCHULTZ
                                        United States Magistrate Judge
